Citation Nr: 1422879	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971, including service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.  In December 2012, the Board reopened the claim of service connection for idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response and remanded the matter for additional evidentiary development.  Such development consisted of affording the Veteran a new VA cardiac examination which took place in January 2013.  The examination report is of record.  

While the Veteran pointed out in March 2013 that the VA examiner who examined him in January 2013 was not a doctor (she was a nurse practitioner) and was "very short with her conversation" to him, he did not provide any specific reasoning which called into question her competence to render a medical opinion.  

Moreover, the Board finds that the examination report includes the Veteran's medical history which was based on a review of his claims file and contains examination findings.  In short, it is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, there has been substantial compliance with the Board's December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

In March 2013, the Board received additional evidence from the Veteran that was not accompanied by a written waiver of review by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  

The evidence includes a December 2012 statement from the Social Security Administration (SSA) informing the Veteran that records show that he became disabled in July 1982 and was entitled to monthly retirement benefits; a copy of a letter that the Veteran wrote to his parents while in service in June 1970 informing them that he had seen a doctor for chest pain and was told he had a normal EKG and an unusual heart sound; and a statement from the Veteran dated in March 2013 in support of his claim.  

The evidence already on file at that time included statements from the Veteran that he had received SSA benefits for two and a half years; his service treatment records showing complaints of chest pain and findings of a normal EKG and some systolic ejection type of murmur, and assertions by the Veteran in an August 2010 statement (21-4138) similar in kind to the assertions he made in the March 2013 statement.  

In short, the Board finds that the additional evidence received is essentially cumulative of evidence already on file.  Thus, inasmuch as the additional evidence is cumulative of evidence already of record, the appellant is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran does not have a chronic heart disease that is linked to his presumed exposure to Agent Orange during service.  

3.  The Veteran is not shown to have  manifested complaints or findings referable to a chronic heart disorder in service or for many years thereafter.   

4.  The currently demonstrated idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response is not shown to be due to herbicide exposure or another event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The Veteran's disability manifested by idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in March 2009 and April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue being decided herein was readjudicated in a February 2013 Supplemental Statement of the Case. 

VA has fulfilled its duty to assist with respect to the issue being decided herein.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, requesting pertinent records from the SSA, and affording him adequate VA examinations during the appeal period.  

Unfortunately, attempts to obtain the Veteran's SSA records were unsuccessful (with the exception of one record that the Veteran submitted).  In this regard, SSA informed VA in June 2010 that, after exhaustive and comprehensive searches, it was not able to locate medical records for him and that further efforts would be futile.  

The Veteran was informed of this in a June 2010 Supplemental Statement of the Case.  See VA Memorandum of Formal Unavailability of Social Security Records dated in February 2011.  Also, he was afforded the opportunity to request a hearing, but did not request one.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture of the issue, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Analysis

Pertinent Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting, nor does the evidence show, that his claimed cardiac disease resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases such as cardiovascular renal disease, including hypertension, and endocarditis (covers all forms of valvular heart disease), are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).


Facts and Discussion

The Veteran's service treatment records show that he had a normal clinical evaluation of his heart at his induction examination in March 1969.  They also show that he was treated for complaints of left-sided chest pain in June 1970 that was intermittent and sharp.  He said the pain caused him to stop breathing or talking and lasted about one minute.  He also said the pain was located over his stomach, did not radiate, and was "something like indigestion."  He was given an initial impression of gastritis versus hiatal hernia.  

A follow up record and consultation sheet approximately one week later in June 1970 showed that a chest x-ray study, an EKG (electrocardiogram), Tine test and CBC (complete blood count) with sedimentation rate were negative.  Findings revealed that the chest was clear to auscultation and percussion.  The records also note that there was some systolic ejection-type of murmur and that evaluation was negative.  The July 1971 separation examination report showed that the Veteran had a normal clinical evaluation of the chest and had a negative chest x-ray study.  

The postservice evidence shows that the Veteran was evaluated by VA in September 1971 for chest pain and reported having a periodic momentary catch of pain through the left anterior chest.  He had not noticed it in the past year.  An off pulmonic systolic blow of physiological quality was noted.  A chest x-ray study revealed no evidence of active intrapulmonary disease.  The Veteran was diagnosed as having normal heart and lungs.  

The Veteran was first diagnosed as having cardiomyopathy in July 1982.  This was based on his statements to that effect (see August 2010 statement), as well as the medical evidence.  With respect to the medical evidence, the private hospital records dated in July 1982 showed that the Veteran had been in good health until five months earlier when he began experiencing a rapid heartbeat.  They also showed that, over the previous month, he began to experience progressive dyspnea on exertion and shortness of breath.  He was diagnosed as having idiopathic versus cardiomyopathy, severe, and atrial fibrillation.  

 A cardiac catheterization performed at St. Mary's Hospital in July 1982 was consistent with idiopathic dilated cardiomyopathy.  The ejection fraction was 12%.  

A private record in October 1982 reports the onset of atrial fibrillation nine months earlier and symptoms of congested heart failure three months earlier, with a workup consistent with dilated cardiomyopathy.   

A January 1983 VA examination report reported a diagnosis of idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response.  The report noted that the Veteran stopped working as an electrician in July 1982 based on medical advice.  

The Veteran asserts that his postservice diagnosis of cardiomyopathy was related to his inservice complaints of chest pain.  He maintains that he had a cardiac condition in service that was not dealt with.  Contrary to this assertion, the service treatment records showed that he underwent testing for his complaints of left-sided chest pain to include a chest x-ray study, an EKG, Tine test and CBC with sedimentation rate.  The results were all negative.  See June 1970 consult record.  Moreover, he was found to have a normal clinical evaluation of the chest and a negative chest x-ray at his July 1971 separation examination.  Also, as noted, private hospital records in July 1982 showed that the Veteran was in good health until 5 months earlier when he began experiencing a rapid heartbeat followed by the progression of dyspnea on exertion and shortness of breath.  

Thus, this evidence shows a gap in time between the Veteran's complaints of left-sided chest pain in service in June 1970 and the diagnosis of cardiomyopathy in 1982.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  

Furthermore, the Veteran's own report of symptoms in July 1982 of a rapid heartbeat, dyspnea on exertion and shortness of breath differ from his complaint in service of left-sided chest pain in June 1972.  In fact, there is a July 1982 private hospital record that noted that the Veteran experienced occasional sharp left precordial pain lasting seconds in the past 10 years, but "present [was] quite different."   

As the condition of cardiomyopathy was not noted during service, the provisions for service connection for this disability under 38 C.F.R. § 3.303(a) is not warranted.  It follows that, since cardiomyopathy is not shown to have been a chronic in service, the provisions of 38 C.F.R. § 3.303(b) for a chronic disability since service are not applicable.  

As far as the provisions of 38 C.F.R. § 3.303(d), the only medical evidence that addresses a possible relationship between the Veteran's service and postservice diagnosis of cardiomyopathy militates against the Veteran's claim.  

As a starting point, there is the opinion of the VA examiner in December 2010 who, after examining the Veteran and addressing his medical history, diagnosed him as having cardiomyopathy, idiopathic, dilated; with controlled atrial fibrillation, and opined that it was not caused by or the result of military service.  He reasoned that there was no documentation in the Veteran's service treatment records of a diagnosed or treated cardiac condition and pointed out that the heart disease was not diagnosed until 1982, approximately 11 years after service.  

There is also the opinion of the VA examiner in January 2013 who, after examining the Veteran and reviewing his claims file, opined that the diagnosed condition of cardiomyopathy and atrial fibrillation was less likely as not incurred in or caused by the claimed inservice injury, event or illness.  She explained the Veteran had been diagnosed as having atrial fibrillation/tachycardia (a heart rate over 100 bpm (beats per minute) which caused him shortness of breath in 1982 and there was no correlation of a nonspecific chest pain with a heart rate noted on June 8, 1970, to be 88 (no atrial fibrillation/no tachycardia) to the development of atrial fibrillation 11 years post military.  She also noted that the Veteran's heart rate at his separation examination in July 1971 was 72 bpm.  

The Veteran additionally asserts the possibility that his cardiomyopathy is due to Agent Orange exposure. 

A Veteran who served in Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As the Veteran in this case served in the Republic of Vietnam during this time period, he is presumed to have been exposed to Agent Orange.  However, service connection is not warranted for cardiomyopathy on a presumptive basis, because this disease is not on the list of diseases for which service connection is provided based on exposure to Agent Orange.  

Those diseases are as follows:  chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Furthermore, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27630 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 64 Fed. Reg. 59232 (Nov. 2, 1999); 61 Fed. Reg. 41442 (Aug. 8, 1996); 59 Fed. Reg. 341 (Jan. 4, 1994).  

There is no presumption that the Veteran's cardiomyopathy is related to his Agent Orange exposure.  In this regard, both the April 2010 and December 2010 VA examiners point out that the claimed condition is not an Agent Orange disorder.  

More specifically, the December 2010 examiner explained that the Veteran's chronic atrial fibrillation and dilated cardiomyopathy was not covered under the regulations for disease associated with exposure to herbicides (38 C.F.R. § 3.309(e)) as there was no evidence that he had ischemic heart disease.  

The lack of this presumption does not preclude the Veteran from arguing, or the Board from considering, whether his cardiomyopathy is related to his Agent Orange exposure on a direct basis.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude veteran from establishing service connection with proof of actual direct causation); see also Brock v. Brown, 10 Vet. App. 155 (1997).  However, in finding that the Veteran's claimed condition was not caused by or the result of his military service, VA examiners in December 2010 and January 2013 essentially found no nexus to service, to include as due to exposure to herbicides.  

As to the Veteran's assertions that his presently diagnosed idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response is related to service, the Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

However, competence and credibility are not synonymous.  In this regard, the question of whether his complaints of chest pain in service reflect his present heart disability, and its possible relationship to Agent Orange, is a complex medical matter that extends beyond an observable cause-and-effect relationship.  

The Court has held that these types of questions are not of the type as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

Accordingly, on this record, the Board finds that the Veteran's statements that his presently diagnosed idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response has existed since service or is otherwise related to service, to include exposure to Agent Orange, are not competent.

The Veteran additionally asserted in an August 2010 statement that he was told after learning he had cardiomyopathy in July 1982 that he had six months to live unless he had a heart transplant.  He went on to report that after approximately six years of medication, six electrical cardioversions, and two and a half years SSA benefits, the Mayo Clinic discovered that he had Graves' disease and told him this was probably the cause of his cardiomyopathy.  He said that he might have had Graves' disease in service, but did not know.  

However, consideration of this claim on a secondary basis under 38 C.F.R. § 3.310, that is, whether his cardiomyopathy is proximately related to or the result of Graves' disease is not warranted in light of a September 2010 rating decision that denied service connection for Graves' disease.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response.  
As such, the benefit-of-the-doubt doctrine is not for application in regard to this claim and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, (Fed. Cir. 2009).


ORDER

Service connection for idiopathic cardiomyopathy with left ventricular dilation and poor ejection fraction and chronic atrial fibrillation with rapid ventricular response is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


